Name: Decision No 4/72 of the Association Council on the definition of the concept of 'originating products' from Turkey for implementation of Chapter I of Annex No 6 of the Additional Protocol to the Ankara Agreement
 Type: Decision
 Subject Matter: tariff policy;  Europe;  agricultural activity;  international trade
 Date Published: 1973-03-05

 Avis juridique important|21973D0305(01)Decision No 4/72 of the Association Council on the definition of the concept of 'originating products' from Turkey for implementation of Chapter I of Annex No 6 of the Additional Protocol to the Ankara Agreement Official Journal L 059 , 05/03/1973 P. 0083 - 0084 Finnish special edition: Chapter 2 Volume 2 P. 0004 Swedish special edition: Chapter 2 Volume 2 P. 0004 Spanish special edition: Chapter 02 Volume 2 P. 0013 Portuguese special edition Chapter 02 Volume 2 P. 0013 DECISION No 4/72 OF THE ASSOCIATION COUNCIL on the definition of the concept of 'originating products' from Turkey for implementation of Chapter I of Annex No 6 of the Additional Protocol to the Ankara AgreementTHE ASSOCIATION COUNCIL, Having regard to the Agreement establishing an Association between the European Economic Community and Turkey; Having regard to the Additional Protocol referred to in Article 1 (1) of the Provisional Protocol annexed to that Agreement, and in particular Article 16 of Annex 6; Whereas in view of the provisions of Articles 31, 32 and 35 of the Additional Protocol, agricultural products and products subject to special rules on importation into the Community as a result of the implementation of the common agricultural policy can only benefit from the preferential treatment laid down in Annex No 6 if they satisfy the conditions set out in Articles 2 and 3 of that Protocol; Whereas, with the exception of a few products that have to be wholly obtained in Turkey, the products referred to in the preceding recital may benefit from the preferential treatment only if they also originate in Turkey; Whereas in order to promote the marketing of Turkish agricultural products, products obtained by working or processing imported agricultural products should be excluded from the concept of products originating in Turkey; whereas, on the other hand, to avoid hampering the processing industries it should be laid down that the accessory use of other imported products in the working or processing of native products, does not prevent the goods obtained from being considered as originating; HAS DECIDED AS FOLLOWS : Article 1 For the purposes of implementing Chapter I of Annex No 6 of the Additional Protocol, the following shall be considered as 'originating products' from Turkey: (a) vegetable products harvested in Turkey, (b) live animals born and raised in turkey, (c) products from live animals raised in Turkey, (d) products obtained by hunting or fishing conducted in Turkey, (e) marine products taken from the sea by Turkish vessels, (f) goods obtained in Turkey by working or processing the products specified in subparagraphs (a) to (e), even if other products were incorporated on an accessory basis in their manufacture, whatever the origin of these products. Article 2 The explanatory notes form an integral part of this Decision. Done at Brussels, 29 December 1972. For the Association CouncilThe President E. M. J. A. SASSEN EXPLANATORY NOTES Note 1 The term 'in Turkey' shall also cover territorial waters and vessels operating on the high seas, including factory ships, on which the fish caught is worked or processed, provided that they satisfy all the conditions set out in Explanatory Note 4. Note 2 In order to determinate whether goods originate in Turkey, it shall not be necessary to establish whether the power and fuel, plant and equipment and machines and tools used to obtain such goods originate in third countries or not. Note 3 In determining the origin of agricultural products, account shall not be taken of any packaging. Note 4 The term 'Turkish vessels' shall apply only to vessels: - which are registered or recorded in Turkey; - which sail under the Turkish flag; - which are at least 50% owned by nationals of Turkey or by a compagny with its head office in Turkey, of which the manager or managers, chairman of the board of directors or of the supervisory board and the majority of the members of such boards are nationals of Turkey and of which, in addtion, in the case of partnerships or limited companies, at least half the capital belongs to Turkey, or to public bodies or nationals of Turkey; - of which the captain and officers are all nationals of Turkey; - of which at least 75% of the crew are nationals of turkey. Note 5 Products in a quantity not exceeding 10% of that of the products referred to in subparagraphs (a) to (e) of Article 1 of the Decision shall be considered as being incorporated on an accessory basis in their manufacture.